Plaintiff in error, Vern Headley, was indicted in the circuit court of Rock Island county, at the September term, 1944. The indictment consisted of two counts, one of which charged him with burglary and the other with larceny of personal property of the value of $28. He entered *Page 465 
a plea of guilty on September 21, 1944, and was sentenced to serve a term of not less than one nor more than ten years in the Illinois State Penitentiary. He brings this cause here contending that the court should have fixed, in the sentence, the minimum and maximum limits of his imprisonment.
Under section 2 of the Parole Act as amended in 1943, in sentencing a defendant convicted of an offense subject to an indeterminate sentence, the court is not required to fix a minimum or maximum limit of duration of imprisonment different from the penalty imposed by law on conviction of the crime, though it may do so within the limitations provided in the act.(People v. Brown, 389 Ill. 202.) What we said in the Brown case
is controlling here.
There being no error in the judgment, it is affirmed.
Judgment affirmed.